Case: 1:17-md-02804-DAP Doc #: 1515 Filed: 04/04/19 1 of 2. PageID #: 43199




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  IN RE: NATIONAL PRESCRIPTION,                   )    MDL 2804
  OPIATE LITIGATION                               )
                                                  )    Case No. 1:17-md-2804
  THIS DOCUMENT RELATES TO:                       )
                                                  )    JUDGE DAN AARON POLSTER
  Non-Bellwether Tribal Cases                     )
                                                  )    OPINION AND ORDER

         Before the Court is “Plaintiffs’ Tribal Leadership Committee’s Motion to Extend

  Deadline for Tribes to File Short Form Complaints” filed on March 14, 2019 (“Motion”).

  Doc #: 1440. The Moving Tribal Plaintiffs ask the Court to extend the deadline to file their

  Short-Form Amended Complaints from the current deadline of March 16, 20191 to 60 days after

  the Court’s final ruling on the pending Motions to Dismiss the complaints of the two Bellwether

  Tribal Plaintiffs, i.e., Muscogee (Creek) Nation v. Purdue Pharma L.P., et al., Case No. 1:18-op-

  45459 and Blackfeet Tribe of the Blackfeet Indian Reservation v. AmerisourceBergen Drug

  Corp., et al., Case No. 1:19-op-45749. The procedure set forth in the Short Form Order,

  Doc #: 1282, allows Plaintiffs to add or remove Defendants based on ARCOS data, add or delete

  claims, and incorporate by reference the common factual allegations and RICO claims set forth

  in the pleadings in County of Summit, Ohio, et al. v. Purdue Pharma LP, et al., Case No. 1:18-

  op-45090 (“Summit County”).

         The Moving Tribal Plaintiffs state that they need more time because the factual

  allegations and claims alleged by the Bellwether Tribal Plaintiffs are more appropriate for

  incorporation by reference than the allegations and claims in Summit County. Furthermore,


         1
          The March 16 deadline was stayed pending resolution of the Motion.
Case: 1:17-md-02804-DAP Doc #: 1515 Filed: 04/04/19 2 of 2. PageID #: 43200



  while preparing to amend their complaints, the Tribes obtained the 5% market share ARCOS

  data for their respective jurisdictions pursuant to the Order Regarding Plaintiff’s Motion for

  Modification of CMO-1 issued on November 8, 2018. Doc #: 1106. It appears that, in many

  instances, the ARCOS reports did not capture opioid shipments to the Indian Health Service

  direct-service facilities or the 638 contract facilities. The Moving Tribal Plaintiffs assert that,

  while the PEC is diligently working to correct the problem, it will take some time to identify the

  facilities and re-run accurate reports for the Tribes’ consumption.

          After having reviewed the Motion, the Opposition brief filed by three Distributors,2

  Doc #: 1456, and the Reply brief, Doc #: 1486, the Court grants the Motion for the following

  reasons. The Court finds persuasive the dual interests of accuracy and efficiency asserted by the

  Moving Tribal Plaintiffs. There are well over 340 cases filed by tribes and inter-tribal

  organizations in this MDL. To require these particular Plaintiffs to file amended complaints

  before they get accurate ARCOS reports is a waste of the Court’s and parties’ resources.

  Moreover, it has not gone unnoticed that only three MDL Defendants object to the Moving

  Tribal Plaintiffs’ request.

          Accordingly, the Court hereby GRANTS Plaintiffs’ Tribal Leadership Committee’s

  Motion to Extend Deadline for Tribes to File Short Form Complaints, Doc #: 1440, to 60 days

  after the Court’s final ruling on the Motions to Dismiss the claims of the Bellwether Tribal

  Plaintiffs.

          IT IS SO ORDERED.
                                                     /s/ Dan A. Polster April 4, 2019
                                                    Dan Aaron Polster
                                                    United States District Judge


          2
         The three Distributer Defendants are AmerisourceBergen Drug Corporation, Cardinal Health, Inc.,
  and McKesson Corporation.
